Sullivan, J. P., and Milonas, J.,
dissent in a memorandum by Sullivan, J. P., as follows: We find no abuse of discretion in Special Term’s denial of the motion to compel acceptance of an untimely answer, and would affirm. The chronology of events from commencement of the action to default is not in dispute. The summons and complaint were served on Sutton Manor Owners, Inc., and Brown, Harris, Stevens, Inc., the owner and managing agent, respectively, of the building known as 430 East 56th Street, New York City, on May 27,1982, and received by their insurer on June 8,1982. On June 17,1982, one day past the date an answer was due, the time to answer was extended, at the insurer’s request, to July 1, 1982. In consenting to the request, plaintiff’s counsel emphasized that his client was concerned about any delay. Defendants failed to answer by July 1. No request for an additional extension was made at that time. Nevertheless, no default was taken. On July 15,1982, two weeks after an *423answer was due, a further extension was requested and granted until July 21, 1982. Plaintiff’s counsel emphasized that no further extension could be given. Notwithstanding, on July 29, 1982, with one day left in which to serve an answer, defendants’ attorneys requested a further extension of 30 days. The request was denied. Despite his refusal to extend defendants’ time to answer beyond July 21,1982, on July 23,1982, plaintiff’s counsel received a proposed stipulation providing for an extension of time to August 20,1982. That same day counsel wrote to defendants’ attorney rejecting their request. In his letter he detailed the foregoing chronology and spoke of the embarrassment caused him by the delay. He agreed, however, to accept an answer if it was received by July 28,1982. Defendants’ attorneys received this letter no later than July 26, 1982. Not until two and one-half weeks later, on August 12,1982, however, did defendants answer. That answer, a nine-paragraph document, consisting basically of a general denial and three boilerplate affirmative defenses, was rejected on August 16, 1982, the day it was received. In justification of their failure to interpose a timely answer defendants argue that their attorneys did not receive the summons and complaint until shortly before the July 21 deadline. They also cite the brevity of the default, two weeks, and the relative insignificance of the delay involved, seven weeks from the date on which the answer was originally due to the date of actual service of the answer. But this is not a case of an innocent or inadvertent default. What is involved is a cavalier disregard of the statutory rules of practice, the rights of plaintiff and the normal courtesy due a brother at the bar who made every effort to accommodate opposing counsel. Instead of complying with statutory requirements and honoring their commitments, defendants’ attorneys arrogated to themselves the right to set the timetable in which they would answer. It was the judicial tolerance of “excuses” such as the one proffered here which wrought Barasch/Eaton, the inflexibility of which recent legislation (CPLR 2005, 3012, subd [d]) was intended to ameliorate. This legislation, however, it not a mechanism to vacate defaults which are inexcusable. As for the merits, plaintiff alleges that Sutton Manor and Brown, Harris breached their contractual obligation to provide 24-hour-a-day doorman and related front door services as well as an intercom telephone system and a secure depository for mail, as a result of which jurisdiction was purportedly obtained over her in an eviction proceeding. She alleges that the process server claimed an attempted service on her at her apartment at a time when she was present. Yet, she had no notice of such attempted service. Thereafter, copies of a notice and petition were allegedly mailed to her at 430 East 56th Street, but she never received such mailing. As a result a default judgment was entered against her. Two months later, while she was away on an extended business trip, she was evicted and all her furniture and personal effects removed from the apartment. The judgment was thereafter vacated and plaintiff restored to possession. Her furniture, works of art and clothing, however, were allegedly damaged in an amount in excess of $27,500. Other than to enter a general denial, defendants simply assert, through the affidavit of an account executive of the managing agent, lack of any knowledge of the eviction. This does not constitute a showing of a meritorious defense. (See Investment Corp. v Spector, 12 AD2d 911.) Thus, as Special Term correctly held, defendants’ motion fails for lack of a justifiable excuse and showing of a meritorious defense.